209 F.2d 959
NATIONAL LABOR RELATIONS BOARD, Petitionerv.AKIN PRODUCTS COMPANY, Respondent.
No. 14773.
United States Court of Appeals Fifth Circuit.
February 9, 1954.

Petition for the Enforcement of an Order of the National Labor Relations Board sitting at Washington, D. C.
A. Norman Somers, Asst. Gen. Counsel, N. L. R. B., David P. Findling, Assoc. Gen. Counsel, N. L. R. B., Arnold Ordman, N. L. R. B., Washington, D. C., George J. Bott, General Counsel, Irving M. Herman, Washington, D. C., Edmond F. Rovner, New York City, Attorneys, National Labor Relations Board, for petitioner.
Scott Toothaker, McAllen, Tex., for respondent.
Before BORAH and RUSSELL, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and declaration of respondent's counsel filed with the Clerk that he would neither brief nor argue the case inasmuch as his client had decided to comply with the Board's order.